Petition for Writ of Mandamus Dismissed and
Memorandum Opinion filed August 16, 2011.
In
The
Fourteenth
Court of Appeals

NO. 14-11-00678-CR

In Re David Lorenza Joyner,
Relator

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS
174th District
Court
Harris County,
Texas
Trial Court Cause No. 1310608

MEMORANDUM
 OPINION
On August 2, 2011, relator David Lorenza Joyner filed
a petition for writ of mandamus in this court.  See Tex. Gov’t Code Ann.
§22.221; see also Tex. R. App. P. 52.  In the petition, relator asks
this court to compel the Harris County District Clerk and the court reporter
for the 174th District Court of Harris County to provide him with a copy of the
record from his trial.
This court’s mandamus jurisdiction is governed by
section 22.221 of the Texas Government Code.  Section 22.221 expressly limits
the mandamus jurisdiction of the courts of appeals to:  (1) writs against a
district court judge or county court judge in the court of appeals’ district,
and (2) all writs necessary to enforce the court of appeals’ jurisdiction. 
Tex. Gov’t Code Ann. § 22.221.  Because the petition for writ of mandamus is
directed toward the Harris County District Clerk and the court reporter, and is
not necessary to enforce this court’s jurisdiction, we have no jurisdiction. 
See Tex. Gov’t Code Ann. § 22.221(b)(1).
Accordingly, the petition for writ of mandamus is
ordered dismissed.
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices Frost, Seymore, and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b).